Citation Nr: 1132230	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of a hernia repair.  

3.  Entitlement to an initial rating greater than 20 percent for instability of the right knee.  

4.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee.  

5.  Entitlement to an initial compensable rating for a right knee scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The October 2007 rating decision granted service connection for degenerative joint disease of the right knee and assigned a 10 percent rating, effective January 10, 2007.  The Veteran perfected an appeal of that decision.  Subsequently, a rating decision in January 2011 assigned a separate 20 percent rating for the knee disability based on instability, effective August 31, 2010, and a 0 percent rating for a right knee scar.  The Veteran did not specifically appeal those ratings.  However, in light of the Veteran's statements and hearing testimony, the Board will consider the recently assigned ratings as part of the Veteran's appeal concerning his right knee.  

In May 2011, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  



FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA purposes.  

2.  The weight of the competent and probative evidence of record does not show that the Veteran's postoperative epigastric hernia residuals are related to active duty service or any incident therein.  

3.  The Veteran's right knee degenerative joint disease has been manifested by moderate instability, but not more, since August 31, 2007.

4.  Throughout the pendency of this appeal, the Veteran's right knee degenerative joint disease has been manifested by pain, tenderness, stiffness, crepitus, flexion from 0 degrees to 120 degrees, and extension to 0 degrees, with additional limitation of flexion to 100 degrees by pain on use.

5.  Throughout the pendency of this appeal, the Veteran's right knee disability has been manifested by a small, superficial, well-healed, nontender scar that produces no functional impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Residuals of a hernia repair were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for an initial evaluation in excess of 20 percent for right knee degenerative joint disease on the basis of instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

4.  The criteria for an initial evaluation in excess of 10 percent for right knee degenerative joint disease based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

5.  The criteria for an initial compensable evaluation for a right knee scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2007 letter advised the Veteran of the foregoing elements of the notice requirements concerning service connection claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the February 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

As for the Veteran's claim seeking increased evaluations for a right knee disability, these issues arise from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA in this regard.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his claim seeking service connection for residuals of a hernia repair, a VA examination is not warranted.  The Veteran's service treatment records are silent as to any reference to a hernia.  His August 1992 separation examination report noted that examination of the abdomen was normal.  Although the Veteran testified at his Board hearing that he brought his complaints to the attention of clinic examiners during his last year of service and was allegedly told that "it might be the start of a hernia," no such complaints or clinical findings were noted in the treatment records.  The first medical documentation of an abdominal hernia was several years after his separation from service.  A current examination would provide no additional information regarding the date of onset of Veteran's abdominal hernia.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for his other claims, the Veteran was afforded a VA audiological examination and two VA examinations of his right knee.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The September 2010 VA audiological examination is more than adequate, as it was predicated on a full reading of the claims file, including the Veteran's VA and service treatment records.  The examiner provided a rationale for the opinion provided, relying on and citing to the records reviewed.  The July 2007 and August 2010 VA knee examinations included discussions of the functional impact of this condition.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran argued in his notice of disagreement that the July 2007 examination was inadequate, any defect in that examination was cured by the subsequent fully adequate knee examination.  Moreover, the Veteran has not submitted evidence or argument of how he was prejudiced by any of these examinations.  Id. at 455-56.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Also, service connection for certain chronic diseases, including hearing loss, will be presumed if the disease is manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral hearing loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At his Board hearing, the Veteran testified that he was exposed to loud noise on a daily basis in the course of his duties as a vehicle mechanic.  The service treatment records contain reports of several audiometric evaluations noting that the Veteran was routinely exposed to hazardous noise.  Service connection has already been established for tinnitus.  Therefore, the Board finds that the criterion for a disease or injury during service has been met.  

However, the medical evidence does not show that the Veteran has a current hearing loss disability, as defined at 38 C.F.R. § 3.385.  He was seen on one occasion in March 1986 complaining of decreased hearing in his right ear for the previous week, with drainage from that ear.  The examiner diagnosed suppurative otitis media and prescribed a decongestant; no follow-up or further treatment was recorded.  None of the numerous audiometric evaluations during service, including that obtained at the time of his separation examination in August 1992, showed pure tone thresholds meeting the criteria of § 3.385.  

Moreover, on an authorized audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
20
15
20
20
Left
20
15
10
20
20

Speech audiometry revealed speech discrimination ability of 96 percent in each ear.  Those pure tone thresholds are similar to those recorded on the Veteran's separation examination report and do not meet the criteria of § 3.385.  

Although the Veteran testified at his Board hearing that his hearing decreases from time to time, making it difficult for him to hear anything, such decreases have not been documented by any examiner, either during service or at any time since his separation from service.  Therefore, the Board finds that the evidence shows that the Veteran does not currently have a hearing loss disability meeting the criteria of 38 C.F.R. § 3.385.  

Lacking a current disability, the criteria for service connection are not met on any basis, and service connection for bilateral hearing loss must be denied.  

Residuals of a hernia

The service treatment records, including the report of the Veteran's separation examination in September 1992, are silent for complaints, findings, or diagnosis of any hernia during service.  On periodic examination in November 1989, the examiner specifically noted that no palpable hernias were found.  

Post-service private treatment records show that the Veteran underwent repair of an epigastric hernia in January 1997.  Those records do not indicate the duration of the hernia or its date of onset.  Nor do the records reflect the size of the hernia, noting only that it was easily reducible and required "multiple" sutures to reapproximate the edges of the muscle.  

Although the Veteran is competent to describe his symptoms, his lay diagnosis of the medical condition of a hernia has little if any probative weight in the face of specific medical evidence showing the absence if a hernia.  Importantly, the service treatment records do not reflect any examiner's notation that the Veteran was developing a hernia.  Further, the post-service treatment records do not document any hernia until several years after the Veteran's separation from service.  Moreover, no examiner has related the hernia first noted after service to any symptoms or findings during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  

Therefore, the Board finds that the evidence shows that the epigastric hernia the Veteran developed several years after his separation from service did not have its origins during service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased ratings 

In this case, the Veteran is seeking greater initial ratings for his service-connected right knee disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee degenerative joint disease is rated under Diagnostic Code 5260, which pertains to limitation of flexion of the knee.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  

Under Diagnostic Code 5260, a noncompensable rating is for assignment if flexion is limited to 60 degrees, a 10 percent rating is for assignment where flexion is limited to 45 degrees, a 20 percent rating is for assignment where flexion is limited to 30 degrees, and a maximum 30 percent rating is for assignment if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 contemplates limitation of extension of the leg.  A noncompensable rating is for assignment if extension is limited to 5 degrees, a 10 percent rating is for assignment if extension is limited to 10 degrees, a 20 percent rating is for assignment if extension is limited to 15 degrees, a 30 percent rating is for assignment if extension is limited to 20 degrees, a 40 percent rating is for assignment if extension limited to 30 degrees, and a 50 percent rating is for assignment if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  

A private physician described the Veteran's right knee symptoms in August 2006 as popping and cracking when he walks, with difficulty on stairs and with squatting.  On examination, there was a 1+ effusion in the knee and significant patellofemoral crepitus.  The examiner did not report any range of motion findings.  Radiological studies of the right knee showed degenerative changes.  The private treatment records do not otherwise address the Veteran's right knee.  

On VA compensation examination in July 2007, the Veteran reported that he was able to walk more than a mile and that he was able to go up and down two flights of stairs without difficulty.  There was significant tenderness over the lateral patellar facet joint and lateral femoral condyle with a positive grind test.  Flexion of the right knee was accomplished to 120 degrees, with extension to 0 degrees.  Range of motion of the knee was noted to be normal.  The presence and degree of pain on range of motion testing is unclear.  The examiner initially stated that the joint examination was within normal limits with functional active range of motion of all joints without pain.  No pain was described in the range of motion data.  But the examiner added, "Note: Pain and painful range of motion as evidenced by veteran's statement, facial grimace, resistance to [range of motion] movement, moaning and groaning, and blowing air through teeth."  The examiner also noted 4/5 muscle strength in the right leg.  Fatigue occurred in both thighs on repetitive testing.  The ligaments and menisci were intact.  The right patella was displaced laterally and tracked laterally.  

Another VA compensation examination was conducted in August 2010.  The Veteran's reported right knee symptoms included pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  He reported having daily flare-ups of pain on standing, lasting a few hours and relieved by rest.  Flexion of the right knee was possible to 120 degrees, with extension to 0 degrees.  The examiner stated that flexion was further reduced 20 degrees after repeated range of motion testing.  Varus and valgus testing of the medial and lateral collateral ligaments revealed moderate instability, which the examiner indicated had a moderate effect on the Veteran's occupation and daily activities, especially activities related to standing, walking, and running.  It was noted that the Veteran experienced pain, fatigue, and lack of endurance after repeated range of motion testing, but no weakness or incoordination.  There was also a right knee effusion, instability, tenderness, and guarding of movement.  The examiner indicated that the Veteran's ability to stand was limited by pain, but he could walk up to a mile and for 30 minutes before needing to rest.  The Veteran's gait was normal.  

The August 2010 VA examiner also described the Veteran's right knee scar due to arthroscopic surgery during service.  The scar was superficial and well healed, but could not be measured appropriately.  The scar was not painful and there was no skin breakdown.  It produced no limitation of motion or of function of the knee.  There was no inflammation, edema, or keloid formation.  

As noted above, a separate 20 percent rating has been assigned for the Veteran's right knee based on instability, effective August 31, 2010, and a 0 percent rating was assigned for the right knee scar, effective January 10, 2007.  

First, the Board finds that the Veteran's recorded range of motion findings on any examination do not meet the criteria for a compensable rating under either Diagnostic Code 5260 or Code 5261, even after repeated testing.  Nevertheless, in light of the examiners' comments regarding pain on flexion of the right knee, a compensable rating is warranted under 38 C.F.R. § 4.59, which states that, "[i]t is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  However, the noted reduced range of motion due to pain still did not meet the criteria for a compensable rating, even after repetitive testing, resulting in minimal reduction in functional ability.  See also Mitchell v. Shinseki, No. 09-2169 (August 23, 2011).  Therefore, the Board finds that a 10 percent rating and no more is appropriate for the right knee disability based on painful motion.  

Because a 10 percent rating is already in effect based on limitation of motion, no higher rating is warranted on that basis.  

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2009); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is x-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  For moderate impairment, a 20 percent rating is assigned.  A 30 percent rating is warranted if the impairment is severe.  

In addition to limitation of motion, the August 2010 VA examiner also noted clinical findings of moderate instability in the medial and lateral collateral ligaments of the Veteran's right knee, producing moderate impairment.  Moderate instability in the knee warrants a 20 percent rating.  Because the examiner described moderate impairment, a 20 percent rating and no more is appropriate, based on instability.  A 20 percent rating has already been assigned by the RO.  Therefore, no higher rating may be assigned.  

The Board finds that the Veteran's complaints regarding flare-ups and the clinical findings regarding increased limitation on use have been taken into account in the ratings assigned based on limitation of motion, with particular consideration of 38 C.F.R. § 4.59, and based on instability.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, because the July 2007 VA examiner indicated that there was no instability in the right knee ligaments at the time of that examination and because no ligamentous instability in the right knee is shown by the medical record prior to the August 2010 VA compensation examination, a compensable rating prior to the date of that examination, August 31, 2010, is not warranted. 

The regulations also provide that scars that are not of the head, face, or neck and that are deep and nonlinear and measure an area or areas of at least six square inches but less than 12 square inches warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one with underlying soft tissue damage.  Id. at Note (1).  Superficial, nonlinear scars not of the head, face, or neck that measure an area or areas of 144 square inches or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).  Unstable or painful scars of one or two in number warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Scars, including linear scars, and other effects of scars not considered in a rating provided under Diagnostic Codes 7800 through 7804, are evaluated under an appropriate diagnostic code. 3 8 C.F.R. § 4.118, Diagnostic Code 7805.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

Certain diagnostic codes for the evaluation of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because those revisions were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2005, prior to that regulatory change.  

The service treatment records show that the Veteran underwent arthroscopic surgery on his right knee during service following an injury.  The post-service private treatment records are silent for complaints or clinical findings regarding the Veteran's right knee scar.  The July 2007 VA examiner did not mention the scar.  The August 2010 VA examiner noted and described the Veteran's right knee scar on prompting by the examination protocol.  Although the measurements of the scar could not be determined by that examiner, the Board assumes that the scar is small, since it resulted from arthroscopic surgery.  However, the scar was noted by that examiner to be superficial, well-healed, and nontender, and did not cause any functional impairment of the knee.  Moreover, the Veteran has not expressed any complaints regarding the right knee scar.  

Therefore, the Board finds that the Veteran's right knee scar does not meet the criteria for a compensable rating under the provisions of any applicable diagnostic code.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings inadequate.  The Veteran's right knee degenerative joint disease is evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As demonstrated by the evidence of record, the Veteran's right knee disability is manifested by pain; stiffness; tenderness; subjective reports of giving way; instability; mild osteoarthritis; and flexion to 120 degrees, with pain; and extension to 0 degrees, with pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is more than adequately represented by the 20 percent disability rating for instability, and the 10 percent disability rating based on painful motion due to arthritis assigned by the RO.  Ratings in excess of these evaluations are provided for certain manifestations of degenerative joint disease of the right knee, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's right knee disability is also evaluated on the basis of a postoperative scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As demonstrated by the evidence of record, the Veteran's right knee scar is manifested by a small, superficial, well-healed, nontender scar producing no functional impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is more than adequately represented by the 0 percent disability rating assigned by the RO.  Ratings in excess of that evaluation are provided for certain manifestations of scars of the right knee, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  .  

Thus, based on the evidence of record, the Board finds that the Veteran's right knee disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim addressed herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of a hernia repair is denied.  

An initial rating greater than 20 percent for instability of the right knee is denied.  

An initial rating greater than 10 percent for degenerative joint disease of the right knee is denied.  

An initial compensable rating for a right knee scar is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


